DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the cylindrical shape" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the cylindrical shape" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leeflang et al. (US Patent No. 10,071,222 B2).

	Regarding claim 1, Leeflang et al. discloses an intraluminal catheter, comprising:
a flexible elongate shaft configured to be positioned within a body lumen of a patient, wherein the flexible elongate shaft comprises a proximal portion (12) and a distal portion (14) (see Figure 1A and col. 5, lines 39-54); and 
an intraluminal sensor disposed at the distal portion and configured to sense a characteristic associated with the body lumen while positioned within the body lumen (see col. 7, lines 41-57), 
wherein the flexible elongate shaft further comprises a lumen (18a, 18b) and a plurality of wires (43) disposed around the lumen, wherein the plurality of wires is helically twisted (see Figure 1B and col. 9, line 22-col. 10, line 4).
Regarding claim 2, Leeflang et al. discloses the plurality of wires extends from the proximal portion of the flexible elongate shaft to the distal portion of the flexible elongate shaft (see col. 8, lines 20-30 and col. 9, lines 42-54).
Regarding claim 3 as best understood, Leeflang et al. discloses the plurality of wires comprises a proximal portion and a distal portion, wherein the cylindrical shape is open at the proximal portion of the plurality of wires and the distal portion of the plurality of wires (see Figure 1B and col. 9, line 22-col. 10, line 4).
Regarding claim 5, Leeflang et al. discloses the flexible elongate shaft further comprises a plurality of lumens (18a, 18b), wherein the lumen is one of the plurality of lumens, wherein the plurality of wires is disposed around the plurality of lumens (see Figure 1B and col. 9, line 22-col. 10, line 4).
Regarding claim 6, Leeflang et al. discloses the plurality of wires comprises a pitch associated with the helical twist, wherein a larger pitch corresponds to an increased stiffness and decreased flexibility of the flexible elongate shaft and a smaller pitch corresponds to a decreased stiffness and increased flexibility of the flexible elongate shaft (see col. 9, lines 6-21 and lines 50-54).
Regarding claim 7, Leeflang et al. discloses the plurality of wires comprises wires of different sizes and/or wires of different shapes (see col. 9, lines 34-41).
Regarding claim 8, Leeflang et al. discloses the plurality of wires is adjacent to one another to form the cylindrical shape (see Figure 1B and col. 9, line 22-col. 10, line 4).
Regarding claim 9, Leeflang et al. discloses the plurality of wires comprises wires of different cross-sectional areas and/or wires of different cross-sectional shapes (see col. 9, lines 34-41).
Regarding claim 10, Leeflang et al. discloses the plurality of wires comprises an inner profile and an outer profile, wherein at least one of the inner profile or the outer profile is varying (see Figures 1B-C, 4D, and 8 and col. 8, lines 49-52, col. 9, lines 34-41, and col. 9, line 55-col. 10, line 4).
Regarding claim 11, Leeflang et al. discloses the plurality of wires comprises an inner profile and an outer profile, wherein at least one of the inner profile or the outer profile is constant (see Figures 1B-C, 4D, and 8 and col. 8, lines 49-52, col. 9, lines 34-41, and col. 9, line 55-col. 10, line 4).
Regarding claim 12, Leeflang et al. discloses the plurality of wires is arranged in a first layer (43a) and a second layer (43b) disposed around the first layer (see Figure 1B and col. 9, line 22-col. 10, line 4).
Regarding claim 13, Leeflang et al. discloses wires of the first layer are helically twisted in a first direction and wires of the second layer are helically twisted in an opposite, second direction (see col. 9, lines 34-41).
Regarding claim 14, Leeflang et al. discloses the flexible elongate shaft further comprises an inner polymer layer (40a), wherein the plurality of wires is positioned around the inner polymer layer (see Figure 1B and col. 8, lines 20-42).
Regarding claim 15, Leeflang et al. discloses the flexible elongate shaft further comprises an outer polymer layer (44), wherein the outer polymer layer is positioned around the plurality of wires (see Figure 1B and col. 8, line 63-col. 9, line 5).
Regarding claim 16, Leeflang et al. discloses a retractable needle disposed at the distal portion of the flexible elongate shaft (see col. 5, line 55-col. 6, line 4 and col. 7, lines 41-57).

Regarding claim 17, Leeflang et al. discloses the intraluminal sensor comprises at least of an intravascular ultrasound (IVUS) transducer, a pressure sensor, a flow sensor, or a temperature sensor (see col. 7, lines 41-57).
Regarding claim 18, Leeflang et al. discloses an intravascular catheter, comprising: 
a flexible elongate shaft configured to be positioned within a blood vessel of a patient, wherein the flexible elongate shaft comprises a proximal portion (12) and a distal portion (14) (see Figure 1A and col. 5, lines 39-54); and 
an intravascular sensor disposed at the distal portion and configured to sense a characteristic associated with the blood vessel while positioned within the blood vessel, wherein the intravascular sensor comprises at least of an intravascular ultrasound (IVUS) transducer, a pressure sensor, a flow sensor, or a temperature sensor (see col. 7, lines 41-57), 
wherein the flexible elongate shaft further comprises a lumen (18a, 18b) and a plurality of wires (43) disposed around the lumen (see Figure 1B and col. 9, line 22-col. 10, line 4), 
wherein the plurality of wires extends from the proximal portion of the flexible elongate shaft to the distal portion of the flexible elongate shaft (see col. 8, lines 20-30 and col. 9, lines 42-54), 
wherein the plurality of wires is helically twisted in a single direction to form a cylindrical shape (see Figure 1B and col. 9, line 22-col. 10, line 4), 
wherein the plurality of wires comprises wires of different cross-sectional areas and/or wires of different cross-sectional shapes (see col. 9, lines 34-41), 
wherein the plurality of wires is adjacent to one another to form the cylindrical shape (see Figure 1B and col. 9, line 22-col. 10, line 4), and 
wherein the plurality of the wires is configured to stiffen the flexible elongate member for movement into an obstruction within the blood vessel without kinking (see col. 9, lines 6-21 and lines 42-54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al., further in view of Sutermeister et al. (US Patent No. 10,426,920 B2).

Regarding claim 4, it is noted Leeflang et al. does not specifically teach the plurality of wires comprises a proximal portion and a distal portion, wherein the plurality of wires is coupled only at the proximal portion of the plurality of wires and the distal portion of the plurality of wires. However, Sutermeister et al. teaches  the plurality of wires (114) comprises a proximal portion and a distal portion, wherein the plurality of wires is coupled only at the proximal portion of the plurality of wires and the distal portion of the plurality of wires (see col. 5, lines 51-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Leeflang et al. to include the plurality of wires comprises a proximal portion and a distal portion, wherein the plurality of wires is coupled only at the proximal portion of the plurality of wires and the distal portion of the plurality of wires, as disclosed in Sutermeister et al., so as to act as a steering mechanism to deflect the distal portion of the catheter upon actuation of the wires at the proximal portion of the catheter (see Sutermeister et al.: col. 5, lines 56-63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791